Title: To Benjamin Franklin from the Comtesse d’Houdetot, 10 March 1784
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin



paris Le 10. mars 1784.

Rien n’est plus Vray, Mon Cher Et Venerable Docteur que la Guerison De Mr De Breget a Laquelle il Est impossible D’attribuer aucunne cause aparente que L’application Du Magnetisme. J’ay Eû ce Matin une Conversation a fond Sur Son traitement avec un De Ses amis qui n’a pas quitté Son Chevet Depuis le Commencement De Sa Maladie, Et qui m’a Confirmé, que Condamné par Les Medecins on a Envoyé Chercher Deslon qui la traité avec un De Ses Diciples, nommé Bien Aimé: ils Sont

arrivés Le Cinq De La Maladie ont Suprimé tout Remede, oté Les Vessicatoires Etablies Et ont Borné Leur traitement a L’administration Du Magnetisme nourrissant le Malade avec De L’Eau D’orge Et De La Limonade Le premier jour, Ensuitte Bouillon Et Gelée De Viande puis De La nourriture Solide. Les accidents ont Etés Encore assés Graves quoique Diminues jusqu’au Sept qu’ils ont Encore Diminués Et ont Disparû Le huit Et Le neuf; Le Malade Se Sentant Si Bien qu’il S’est Levé Et a fait Sa toilette, il Revient ce Soir a paris quitte De Sa Maladie Et Enchanté comme Vous pouvés penser De Son traitement. Je me Borne a Vous Dire Les faits que Vous avés Demandés. Il m’Est fort Dificile De Croire ce que je ne puis Comprendre, je n’ay aucunne opinion Sur ce prodige Mais je Serais Bien Charmée De Sçavoir La Vôtre. Versailles Retentit de ce Miracle, j’aurais Desiré que quelque Medecin Eut Suivi Le traitement Et En Eut fait un procès Verbal. Je Verrés Bientot Mr. De Breget Et je Vous ferés passer Les Eclaircissemens que Vous Desirés; Le Detail que je Vous Envoye Me Vient D’un homme qui a la tête tres froide Et qui ne croit pas plus au Magnetisme que Moy, Voila Les faits Dont il a Eté temoin. Adieu Mon Cher Et Venerable Docteur, jay Eté trop heureuse De Vous Voir pour ne pas Chercher Encore à jouir de ce Bonheur Et j’iray assurement Vous Demander a Diné, noubliés pas La personne La plus Remplie De tendresse Et De Veneration pour Vous

La Ctesse d’houdetot

